Citation Nr: 1116555	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran's available service treatment records do not contain a report of examination conducted at the time of the Veteran's separation from service.  The record does not reflect that the RO has made more than the initial request for the Veteran's service treatment records at the time he first claimed entitlement to VA disability compensation benefits in 1969.  

The service records do show that the Veteran's duties during service were with a field artillery unit and that he engaged in combat with the enemy.  Indeed he was severely wounded in combat.  The law imposes a heightened duty on VA to assist combat veterans, especially where service records may be missing.  See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 406 (1991); see also 38 U.S.C.A. § 1154(b), 5103A(c) (West 2002).  Therefore, an additional request for the Veteran's separation examination report must be made.  

In addition, the Veteran was afforded a VA compensation examination in this case in December 2008 to obtain a medical opinion regarding the nexus between any current hearing loss and tinnitus and his military service.  The examiner reviewed the claims file, including the available service treatment records, and examined the Veteran.  The examiner noted the Veteran's duties as an artilleryman and forward observer and his exposure to artillery, rifles, rockets, and mortars, usually on a daily basis.  The examiner's report, which includes pure tone data meeting the criteria for a hearing loss disability, states that testing showed normal hearing sloping to moderate high frequency sensorineural hearing loss, bilaterally.  See 38 C.F.R. § 3.385 (2010).  However, the examiner concluded that, without the report of the Veteran's separation examination, "it would be leading to speculation to opine on hearing loss and tinnitus.  Therefore, it is recommended that the [V]eteran's separation reports be found and reviewed before an opinion can be rendered."  

The fact that the December 2008 VA examiner declined to provide the requested nexus opinion without considering the separation examination report renders that examination inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Furthermore, it is VA's duty to ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, as did the December 2008 VA examiner, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  It must be clear from the examiner's statements that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The December 2008 examiner clearly indicated that the record did not contain "all procurable data," since the critical separation examination report was missing.  

The record indicates that the Veteran was separated from service primarily due to the effects of his combat injuries, and that he may not have been afforded a full separation examination.  Nevertheless, VA's duty to assist the Veteran requires that another search for those records must be conducted.  See 38 C.F.R. § 3.159(c)(3) (2010).  

The December 2008 VA audiologist did not take into account the fact that even if a Veteran's service treatment records do not contain evidence of bilateral hearing disability for VA purposes in service or at service separation, service connection for bilateral hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  Here, the Veteran's combat status has been established and so his claimed exposure to acoustic trauma during service is accepted.  See 38 U.S.C.A. § 1154(b).  As noted above, the December 2008 VA examiner provided pure tone data meeting the criteria for a current hearing loss disability.  See 38 C.F.R. § 3.385.  Accordingly, it must be considered whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes, even if a separation examination report is not located.  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993); see also 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

Therefore, the RO must make an additional request for the Veteran's complete service treatment records, including the report of a separation examination, and must also schedule the Veteran for another examination to obtain a nexus opinion regarding his hearing loss and tinnitus.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for hearing loss or tinnitus since his separation from service.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The RO must also make another request from appropriate sources for the Veteran's complete service treatment records, including the report of his separation examination.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of any hearing loss or tinnitus found.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the findings of puretone decibel loss at 1000, 2000, 3000 and 4000 Hertz, must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  The examination must be conducted without the use of hearing aids.  Functional impairment due to hearing loss must be reported by the examiner.  After a review of the entire evidence of record, the examiner must render an opinion, in light of the service and post service evidence of record, as to whether any current hearing loss is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, the previous VA audiological evaluations currently of record, the Veteran's history of inservice and any post service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  Prior to forming an opinion, the examiner must be mindful that even if a Veteran's service treatment records do not contain evidence of bilateral hearing disability for VA purposes in service or at service separation, service connection for bilateral hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of inservice noise exposure.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claims for service connection for hearing loss and tinnitus must be readjudicated.  If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


